Title: From George Washington to Clement Biddle, 8 June 1797
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 8th June 1797.

Enclosed is the Power of Attorney (you sent me) executed before, and authenticated by a Notary public in Alexandria.
Let me request ⟨the favor⟩ of you to inform Mr A⟨itkens Cabinet⟩ maker in Chestnut Street, ⟨that no Key⟩ came for the upper part of ⟨the Secreta⟩ry (writing desk) he sent me⟨; and that⟩ part of one of the side Tables ⟨also⟩ wanted a key. Whether it is in his power now to remedy this neglect, I know not; but this omission renders each piece of furniture less valu⟨able,⟩ at the same time that it makes part of the side board (wanting the key) useless as it

cannot be opened —Mrs Washington presents ⟨her⟩ compliments & thanks to Mrs Biddle for her kind offer—and I am—Dear Sir Your Most Obedt Hble Ser.

Go: Washington

